—Appeal by the defendant from a judgment of the Supreme Court, Queens County (Spires, J.), rendered August 23, 1995, convicting him of tampering with a witness in the third degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
Viewing the evidence in the light most favorable to the prosecution (see, People v Contes, 60 NY2d 620), we find that it was legally sufficient to establish the defendant’s guilt beyond a reasonable doubt. Moreover, upon the exercise of our factual review power, we are satisfied that the verdict of guilt was not against the weight of the evidence (see, GPL 470.15 [5]).
The defendant’s remaining contentions are without merit. Bracken, J. P., Ritter, Santucci and Altman, JJ., concur.